DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
The Amendment filed August 3rd, 2022 has been entered. Claims 1, 3-7, 11-15 and 18 are pending. Claims 1, 3, 4, 7, 11, 12 and 15 have been amended and claims 2, 8-10 and 16-17 have been canceled by the Applicant. Applicant’s amendments have overcome drawings and claims objections and 112 rejections.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-7, 11-15 and 18 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Berard et al, US 9202645 [Berard].
Regarding claim 1, Berard discloses (figs.2-6) a medium voltage switching pole (1), comprising:
a fixed contact (37) of a vacuum interrupter (36);
a movable contact (39) of the vacuum interrupter (36);
a piston (35);
at least one electrical contact (46);
a first terminal (connected to 37); and
a second terminal (47),
where  the fixed contact (37) is fixedly connected to the first terminal,
where the movable contact (39) is fixedly connected to the piston (35),
where the piston (35) is configured to move within the second terminal (47) along an axis (vertical dash lines),
where the at least one electrical contact (46) is configured to make an electrical connection between the piston (35) and the second terminal (47),
where the at least one electrical contact (46) is fixed to an inner surface (labeled in fig.2a, below) of the second terminal (47),
where an outer surface (labeled in fig.2a, below) of the piston (35) and the inner surface (labeled in fig.2a, below)  of the second terminal (47) are configured such that:
when in an open configuration (fig.2a) the fixed contact (37) and movable contact (39) are separated from one another, at least one first radial line (labeled in fig.2a, below) perpendicular to the axis (vertical dash lines), extends through locations of the at least one electrical contact (46), and a first distance (labeled in fig.2a, below) along the at least one first radial line (labeled in fig.2, below) extends from the outer surface of the piston (35) to the inner surface (labeled in fig.2a, below) of the second terminal (47), the outer surface of the piston (35) having a first diameter (labeled in fig.2a, below) along the at least one first radial line (labeled in fig.2a, below), and
when in a closed configuration (fig.2b) the fixed contact (37) and movable contact (39) are in contact with one another, at least one second radial line (labeled in fig.2b, below) perpendicular to the axis (vertical dash lines) extends through locations of the at least one electrical contact (46), and a second distance (labeled in fig.2b, below) along the at least one second radial line (labeled in fig.2b, below) extends from the outer surface of the piston (35) to the inner surface (labeled in fig.2b, below) of the second terminal (47), the outer surface (labeled in fig.2b, below) of the piston (35) having a second diameter (labeled in fig.2b, below) along the at least one second radial line (labeled in fig.2b, below), the first distance (labeled in fig.2a, below) being greater than the second distance (labeled in fig.2b, below), the second diameter (labeled in fig.2b, below) being greater than the first diameter (labeled in fig.2a, below),
where the at least one first radial line (labeled in fig.2a, below) is at a same axial location as the at least one second radial line (labeled in fig.2b, below).
	
    PNG
    media_image1.png
    521
    606
    media_image1.png
    Greyscale

Regarding claim 3, Berard further discloses where at one or more first longitudinal positions the outer surface (labeled in fig.2a, above) of the piston (35) has a circular cross section with a diameter of the first diameter (labeled in fig.2a, above), and
where at one or more second longitudinal positions the outer surface (labeled in fig.2b, above) of the piston (35) has a circular cross section with a diameter of the second diameter(labeled in fig.2b, above).
Regarding claim 4, Berard further discloses where, in a direction extending away from the movable contact (39), the outer surface of the piston (35) has a plurality of circular cross sections (42-44) between the outer surface with the first diameter (labeled in fig.2a, above) and the outer surface with the second diameter (labeled in fig.2b, above).
Regarding claims 5 and 13, Berard further discloses where the plurality of cross sections (42-44) form a cone shaped region (40). 
Regarding claims 6 and 14, Berard further discloses where the plurality of cross sections (42-44) form a sinusoidal shaped region (40).
Regarding claim 7, Berard further discloses where in a direction extending away from the movable contact (39) a transition region (43) joins the outer surface (labeled in fig.2a, above)  with the second diameter (labeled in fig.2b, above) to the outer surface with the first diameter (labeled in fig.2a, above), and
where when in transitioning from the closed configuration (labeled in fig.2b, above)  to the open configuration (labeled in fig.2a, above) the piston (35) is configured such that the transition region (43) does not contact the at least one electrical contact (46) [depends on the distance between fixed and movable contacts]. 
Regarding claim 11, Berard further discloses where at one or more first longitudinal positions the inner surface (labeled in fig.2a, above) of the second terminal (47) has a circular cross section with a diameter of the first diameter (labeled in fig.2a, above), and
where at one or more second longitudinal positions the inner surface (labeled in fig.2b, above)  of the second terminal (47)  has a circular cross section with a diameter of the second diameter (labeled in fig.2b, above).
Regarding claim 12, Berard further discloses where in a direction extending away from the movable contact (39) the inner surface (labeled in fig.2a, above)  of the second terminal (47) has a plurality of circular cross sections (42-44) between the inner surface (labeled in fig.2a, above) with the first diameter (labeled in fig.2a, above) and the inner surface (labeled in fig.2b, above) with the second diameter (labeled in fig.ba, above).
Regarding claim 15, Berard further discloses where in a direction extending away from the movable contact (39) a transition region (43) joins the inner surface (labeled in fig.2b, above)  with the second diameter (labeled in fig.2b, above)  to the inner surface (labeled in fig.2a, above)  with the first diameter (labeled in fig.2a, above), and
where when in transitioning from the closed configuration (labeled in fig.2b, above)  to the open configuration (labeled in fig.2a, above)  the second terminal (47) is configured such that the transition region (43) does not contact the at least one electrical contact (46) [depends on the distance between fixed and movable contacts].
Regarding claim 18, Berard further discloses where the at least one electrical contact (46) is elastically deformable [col.3, lines 8-9].
Response to Arguments
Applicant's arguments filed August 3rd, 2022 have been fully considered but they are not persuasive.
In essence, Applicant argues that Berard fails to teach (or suggest) “wherein the at least one electrical contact is fixed to an inner surface of the second terminal,” “the outer surface of the piston having a first diameter along the at least one first radial line,” “the outer surface of the piston having a second diameter along the at least one second radial line,” and “wherein the at least one first radial line is at a same axial location as the at least one second radial line,” all of which are required by amended independent claim 1.
Examiner cannot concur with the Applicant, because Berard clearly teaches the claimed invention, as indicated and  annotated in fig.2a and fig.2b, above. Examiner further notes that Applicant’s arguments (pages 10-11) are not convincing, because these alleged results cannot overcome the rejections because the features discusses (pages 10-11) are not stated in the claims. It is the claims that define the invention, and it is the claims, not specifications that are anticipate or unpatentable. Constant v. Advanced Micro-Devices Inc., 7 USPQ2d 1064.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BOLTON whose telephone number is (571)270-5887. The examiner can normally be reached Mon-Fri: 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on (571)-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM A BOLTON/Primary Examiner, Art Unit 2833